Motion by the respondent, Edmund Fitzgerald, for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 7, 1977, under the name Edmund G. Fitzgerald, Jr. By opinion and order of this Court dated December 4, 2000, the respondent was disbarred and five of six charges sustained by the Special Referee were confirmed (see Matter of Fitzgerald, 279 AD2d 160 [2000]). By decision and order on motion of this Court dated March 15, 2001, the respondent’s motion for reconsideration of the opinion and order dated December 4, 2000, or for leave to appeal to the Court of Appeals from the opinion and order was denied. By decision and order on motion of this Court dated October 18, 2002, the respondent’s motion for reconsideration of the opinion and order dated December. 4, 2000, and for modification of the sanction imposed was denied. By decision and order of this Court dated March 5, 2009, the respondent’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent, Edmund Fitzgerald, admitted as Edmund G. Fitzgerald, Jr., is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name Edmund G. Fitzgerald, Jr., to the roll of attorneys and counselors-at-law. Prudenti, P.J., Rivera, Skelos, Fisher and Eng, JJ., concur.